Citation Nr: 1706472	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-00 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for cataracts.

2.  Entitlement to service connection for allergies, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for seborrhea, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a disability manifested by skin discoloration, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a disability manifested by nose bleeds, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a disability manifested by gum problems, to include bleeding, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of these matters rests with the RO in Waco, Texas.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record in the September 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center (VAMC).

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to an initial compensable disability rating for cataracts, and entitlement to service connection for allergies, seborrhea, a disability manifested by skin discoloration, a disability manifested by nose bleeds, and for a disability manifested by gum problems, to include bleeding, will be addressed in this decision.  The issues of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds the evidence of record indicates there are outstanding VA treatment records.  During his April 2016 hearing before the Board, the Veteran testified that he continues to receive treatment from the Dallas VA Medical Center (VAMC), and that he was hoping to complete cataract surgery on his left eye in the next month or two.  Treatment records from the Dallas VAMC currently associated with the evidentiary record are dated up to October 2014.  On remand, the AOJ should obtain all updated VA treatment records.

The Board finds the evidence of record also indicates there are outstanding private treatment records.  During the April 2016 hearing before the Board, the Veteran testified that he had received treatment for a gum bleeding problem called pyorrhea from outside doctors as he did not have coverage from VA.  The Veteran further testified that he had discussed his problem with recurrent nosebleeds with a doctor at Kaiser Permanente hospital in California.  On remand, the AOJ should ask the Veteran to identify all private treatment related to his claimed disabilities, and then undertake appropriate development to obtain any outstanding private treatment records.

The Veteran was last afforded a VA examination regarding his service-connected cataracts in May 2012.  During his April 2016 hearing before the Board, the Veteran testified that his vision in his left eye has worsened since his last VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected cataracts.

The Veteran contends that his allergies, seborrhea, disability manifested by skin discoloration, disability manifested by nose bleeds, and disability manifested by gum problems are related to his exposure to herbicides and/or his exposure to contaminated water at Camp Lejeune.  See, e.g., April 2016 Travel Board hearing testimony.  The Veteran's service personnel records confirm the Veteran served in the Republic of Vietnam during the Vietnam Era, and that he served at Camp Lejeune within the time frame during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds.  During his April 2016 hearing before the Board, the Veteran testified as to the allergy symptoms, skin discoloration and symptoms, nose bleeds, and gum bleeding he experienced during and following his active duty service.  The Veteran is competent to report the symptoms he has experienced.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his claimed allergies, seborrhea, disability manifested by skin discoloration, disability manifested by nose bleeds, and disability manifested by gum problems, to include bleeding.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his cataracts, allergies, seborrhea, skin discoloration, nose bleeds, and/or gum problems.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any treatment records from a Kaiser Permanente hospital in California regarding the Veteran's nose bleeds, and from any private practitioners regarding the Veteran's gum problems, to include bleeding.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include updated treatment records from the Dallas VAMC dated from October 2014 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected cataracts.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should report all current manifestations of the Veteran's cataracts.  The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity and/or visual fields.  

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his allergies, seborrhea, disability manifested by skin discoloration, disability manifested by nose bleeds, and disability manifested by gum problems, to include bleeding.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report(s) must include a notation that this record review took place.

The examiner(s) should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner(s) should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all disabilities related to allergies, seborrhea, skin discoloration, nose bleeds, and gum problems to include bleeding which are currently diagnosed, or which have been diagnosed at any time since September 2011.

The examiner should specifically address the diagnoses of allergic rhinitis, seasonal allergies, and seborrheic dermatitis, as well as a history of epistaxis, in the Veteran's VA treatment records.  See, e.g., June 2013 primary care resident note (regarding seasonal allergies, and continues prescribed shampoo and cream); March 2011 primary care note (Agent Orange/Camp Lejeune special registry examination); April 2008 dermatology consultation; November 2001 Ambulatory MD/DO note (diagnosis of allergic rhinitis).

The examiner should also address the Veteran's reported history regarding his allergy symptoms, skin discoloration and symptoms, nose bleeds, and gum bleeding during his April 2016 Travel Board hearing.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his allergies, seborrhea, skin discoloration, nose bleeds, and gum problems to include bleeding are related to his exposure to herbicides and/or contaminated water at Camp Lejeune.

The examiner should specifically note that service connection can be established on a direct basis for diseases even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure or exposure to contaminated water at Camp Lejeune.

The examiner should specifically address the Veteran's contention that his allergies began during service once he returned to California from Vietnam, and have continued since service. 

The examiner should specifically address the Veteran's contention that his nose bleeds began while he was in Vietnam, and continued following service.

The examiner should specifically address the Veteran's contention that he first started noticing a problem with bleeding gums any time he would brush his teeth in Vietnam, when he had the nose bleeds.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

